UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 000-54560 (Commission File Number) POWER REIT (Exact name of registrant as specified in its charter) Maryland 45-3116572 (State of Organization) (I.R.S. Employer Identification No.) 301 Winding Road, Old Bethpage, NY (Address of principal executive offices) (Zip Code) (212) 750-0373 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 1,731,788 common shares, $0.001 par value, outstanding at May 11, 2015. TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited) 3 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 – Controls and Procedures 17 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 18 Item 1A – Risk Factors 19 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 – Defaults Upon Senior Securities 19 Item 4 – Mine Safety Disclosures 20 Item 5 – Other Information 20 Item 6 – Exhibits 20 SIGNATURES 21 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. POWER REIT AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) 3/31/2015 (See Note 1) 12/31/2014 ASSETS Land $ $ Net investment in capital lease - railroad Total real estate assets Cash and cash equivalents Other receivables Prepaid expenses Intangible assets, net of accumulated amortization Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deferred revenue $ $ Accounts payable Accounts payable, related party Accrued interest Current portion of long-term debt Long term debt, related party - Current debt, related party - Other long-term debt Interest rate swap TOTAL LIABILITIES Series A 7.75% Cumulative Redeemable Perpetual Preferred Stock Par Value $25.00 (175,000 shares authorized; 144,636 issued and outstanding as of March 31, 2015 and December 31, 2014) Commitments and Contingencies Equity: Common Shares, $0.001 par value (100,000,000 shares authorized; 1,731,788 and 1,731,788 shares issued and outstanding as of March 31, 2015 and December 31, 2014) Additional paid-in capital Accumulated deficit ) ) Total Equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 POWER REIT AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, REVENUE Lease income from capital lease – railroad, net $ $ Rental income Interest income 11 42 TOTAL REVENUE EXPENSES Amortization of intangible assets General and administrative Stock-based compensation Property tax Property acquisition expenses ) Litigation expenses (see note 8) Interest expense Unrealized loss on interest rate swap - TOTAL EXPENSES NET LOSS ) Preferred Stock Dividends - NET LOSS ATTRIBUTABLE TO COMMON SHARES $ ) $ Loss Per Common Share: Basic $ ) $ Diluted $ ) $ Weighted Average Number of Shares Outstanding: Basic Diluted Cash dividend per Series A Preferred Share $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 POWER REIT AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three MonthsEnded March 31, Operating activities Net loss $ ) $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of intangible assets Change in unrealized loss on interest rate swap - Amortization of debt costs Stock-based compensation Changes in operating assets and liabilities (Increase) decrease in other receivables ) (Increase) decrease in prepaid expense ) ) Increase in other assets - ) Increase (decrease) in deferred revenue ) Increase in Prepaid Rent - Increase (decrease) in accounts payable ) Increase (decrease) in accrued interest Net cash provided by (used in) operating activities Financing Activities Principal payment on long-term debt ) ) Net proceeds from issuance of preferred stock - Cash dividends paid on preferred stock ) - Net cash provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 POWER REIT AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements 1. GENERAL INFORMATION The accompanying unaudited consolidatedfinancial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, and with the rulesand regulations of the Securities and Exchange Commission (“SEC”) regarding interim financial reporting. Accordingly, these interim financial statements do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of the Company, as defined below, these unaudited consolidated financial statements include all adjustments necessary to present fairly the information set forth herein.All such adjustments are of a normal recurring nature.Results for interim periods are not necessarily indicative of results to be expected for a full year. These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes included in our latest Annual Report on Form 10-K filed with the SEC on March 31, 2015. Power REIT (the “Registrant” or the “Trust”, and together with its consolidated subsidiaries, “we”, “us”, the “Company” or “Power REIT”, unless the context requires otherwise) is a Maryland-domiciled real estate investment trust (a “REIT”) that holds, develops, acquires and manages real estate assets related to transportation and energy infrastructure in the United States. Within the transportation and energy infrastructure sectors, Power REIT is focused on making new acquisitions of real estate that are or will be leased to renewable energy generation projects, such as utility-scale solar farms and wind farms, that have low or minimal technology risk. The Trust is structured as a holding company and owns its assets through five wholly-owned, special purpose subsidiaries, with one subsidiary owning another subsidiary, that have been formed in order to hold real estate assets, obtain financing and generate lease revenue. As of March 31, 2015, the Trust’s assets consisted of approximately 112 miles of railroad infrastructure and related real estate which is owned by its subsidiary Pittsburgh & West Virginia Railroad (“P&WV”) and approximately 601 acres of fee simple land leased to a number of solar power generating projects with an aggregate generating capacity of approximately 108 Megawatts (“MW”).Power REIT is actively seeking to expand its portfolio of real estate related to renewable energy generation projects and is pursuing investment opportunities that qualify for REIT ownership within solar, wind, hydroelectric, geothermal, transmission and other infrastructure projects. P&WV is a business trust organized under the laws of Pennsylvania for the purpose of owning railroad assets that are currently leased to Norfolk Southern Railway (“NSC”) pursuant to a 99-year lease that became effective in 1964 and is subject to an unlimited number of 99-year renewal periods under the same terms and conditions, including annual rent payments, at the option of NSC (the “Railroad Lease”).P&WV’s assets consist of a railroad line of approximately 112 miles in length, extending through Connellsville, Washington and Allegheny Counties in the Commonwealth of Pennsylvania, through Brooke County in the State of West Virginia and through Jefferson and Harrison Counties in the State of Ohio, to Pittsburgh Junction in Harrison County, Ohio.There are also branch lines that total approximately 20 miles in length located in Washington and Allegheny Counties in Pennsylvania and Brooke County in West Virginia.NSC pays P&WV base cash rent of $915,000 per year, payable in quarterly installments.In addition, Power REIT believes NSC is responsible for additional rent and other amounts, which is currently the subject of litigation.(See Note 5). PW Salisbury Solar, LLC (“PWSS”) is a Massachusetts limited liability company that owns approximately 54 acres of land located in Salisbury, Massachusetts that is leased to a 5.7 MW operational solar farm.Pursuant to the lease agreement, PWSS’ tenant is required to pay PWSS rent of $80,800 cash for the year December 1, 2012 to November 30, 2013, with a 1.0% escalation in each corresponding year thereafter. Rent is payable quarterly in advance and is recorded by Power REIT for accounting purposes on a straight-line basis. Rent for the year ended December 31, 2014 was $89,494.For each of the three months ended March 31, 2015 and 2014 rent has been recorded in the amount of $22,374. At the end of the 22-year lease period, which commenced on December 1, 2011 (prior to being assumed by PWSS), the tenant has certain renewal options, with terms to be mutually agreed upon. 6 POWER REIT AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements PW Tulare Solar, LLC (“PWTS”) is a California limited liability company that owns approximately 100 acres of land leased to five solar farms, with an aggregate generating capacity of approximately 20MW, located near Fresno, California. The solar farm tenants pay PWTS an aggregate annual rent of $157,500 cash, payable in advance and without escalation during the 25-year term of the leases. At the end of the 25-year term, which commenced in March 2013 (prior to being assumed by PWTS), the tenants have certain renewal options, with terms to be mutually agreed upon. For the year ended December 31, 2014, PPWTS recorded rental income of $167,603.For the three months ended March 31, 2015 and 2014, PWTS recorded rental income of $38,836 and $46,030, respectively. PW Regulus Solar, LLC (“PWRS”) is a California limited liability company that owns approximately 447 acres of land leased to a solar project with an aggregate generating capacity of approximately 82 Megawatts that is under construction and is in Kern County, California near Bakersfield.PWRS’s lease was structured to provide it with initial quarterly rental payments until the solar farm achieves commercial operations which occurred on November 11, 2014. During the primary term of the lease which extends for 20 years from achieving commercial operations, PWRS will receive an initial annual rent of approximately $735,000 per annum which grows at 1% per annum.The lease is a “triple net” lease with all expenses to be paid by the tenant. At the end of the primary term of the lease, the tenants have certain renewal options with rent calculated as the greater of a minimum stated rental amount or a percentage of the total project-level gross revenue. The acquisition price, not including transaction and closing costs, was approximately $9.2 million.For the year ended December 31, 2014, PWRS recorded rental income of approximately $571,000.For the three months ended March 31, 2015 and 2014, PWRS recorded rental income of $200,779 and $0 respectively. Power REIT Financo, LLC (“Financo”), a wholly-owned, direct subsidiary of Power REIT, entered into a credit facility in April 2014 with a major institutional lender (the “Credit Facility”).Financo is the owner of PWRS. During the quarter ended March 31, 2015, the Trust paid a quarterly dividend of approximately $70,000 ($0.48375 per share) on Power REIT’s 7.75% Series A Cumulative Redeemable Perpetual Preferred Stock. The Trust was formed as part of a reorganization and reverse triangular merger of P&WV that closed on December 2, 2011.P&WV survived the reorganization as a wholly-owned subsidiary of the Trust. The Trust has elected to be treated for tax purposes as a REIT, which means that it is exempt from U.S. federal income tax if a sufficient portion of its annual income is distributed to its shareholders, and if certain other requirements are met. In order for the Trust to maintain its REIT qualification, at least 90% of its ordinary taxable annual income must be distributed to shareholders. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These consolidated financial statements have been prepared in accordance with GAAP. Principles of Consolidation The accompanying consolidated financial statements include Power REIT and its wholly-owned subsidiaries.All intercompany balances have been eliminated in consolidation. 7 POWER REIT AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements Reclassifications Certain amounts in the 2014 consolidated financial statements have been reclassified to conform to the 2015 presentation. Derivative Financial Instruments The Trust uses derivative financial instruments to reduce interest rate risks.Derivatives are measured at fair value and recognized as either assets or liabilities in the Trust’s Consolidated Balance Sheets.Changes in the fair value of these instruments are reported in earnings or other comprehensive income depending on the use of the derivatives and whether it qualifies for hedge accounting.The accounting for gains and losses associated with changes in the fair value of the derivative and the effect on the Consolidated Financial Statements will depend on its hedge designation and whether the hedge is highly effective in achieving offsetting changes in the fair value of cash flows of the asset or liability hedged.The Trust does not hold or issue derivative financial instruments for trading purposes; however, the Trust has not performed the activities necessary to qualify its interest rate swap for hedge accounting.As a result, changes in the fair value of these instruments are reported in earnings. Fair Value Fair value represents the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The Trust measures its financial assets and liabilities in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. o Level 1 – valuations for assets and liabilities traded in active exchange markets, or interest in open-end mutual funds that allow a company to sell its ownership interest back at net asset value on a daily basis. Valuations are obtained from readily available pricing sources for market transactions involving identical assets, liabilities or funds. o Level 2 – valuations for assets and liabilities traded in less active dealer, or broker markets, such as quoted prices for similar assets or liabilities or quoted prices in markets that are not active. Level 2 includes U.S. Treasury, U.S. government and agency debt securities, and certain corporate obligations. Valuations are usually obtained from third party pricing services for identical or comparable assets or liabilities. o Level 3 – valuations for assets and liabilities that are derived from other valuation methodologies, such as option pricing models, discounted cash flow models and similar techniques, and not based on market exchange, dealer, or broker traded transactions. Level 3 valuations incorporate certain assumptions and projections in determining the fair value assigned to such assets or liabilities. In determining fair value, the Trust utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as considering counterparty credit risk. 8 POWER REIT AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements The carrying amounts of Power REIT’s financial instruments, including cash and cash equivalents, deposits, and accounts payable approximate fair value because of their relatively short maturity.Financial assets and liabilities reported or disclosed at fair value were as follows: March 31, 2015 ($ in thousands) Level 1 Level 2 Level 3 Total Assets Cash and cash equivalents(1) $ $
